Worden, C. J.
This was a prosecution against the appellant for selling intoxicating liquor to a minor. Conviction.
The only question raised in the case is, whether the evidence was sufficient to sustain the verdict.
There was evidence introduced which was clearly sufficient. But there was evidence which was in conflict with it, and tended strongly to show that the defendant was innocent. The jury weighed it, and in accordance with the long established practice, we cannot disturb the conclusion arrived, at by the jury.
The judgment below is affirmed, with costs.